DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4, 9 through 10, 12 through 16 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinards (EP2042407A2).


In regards to claim 1, Reinards discloses a steering apparatus for an agricultural vehicle (Reinards [Fig. 2]: 44, 48) , comprising: 
a vehicle axle suspended in an oscillating or resilient manner (Reinards [Fig. 2]: 12 and [0019]: “Vehicle Axle designed as a pendulum axle”); 
steerable wheels located on the vehicle axle (Reinards [Fig. 2]: 16); 
an actuating apparatus for influencing a steering angle which is adjustable on the steerable
wheels (Reinards [Fig. 2]: 14 “Ackermann Steering”); and

wherein, the device operably activates a control unit according to a full steering angle to be
anticipated on the steerable wheels as a result of travel (Reinards [0008]: “this is done by actively engaging the actuator in the steering system. The current steering angle or Steering angle is only actively reduced, i.e. the actuator is only activated by the electronic control unit if the maximum permitted steering angle is exceeded and the current steering angle is corrected).

In regards to claim 2, Reinards discloses the steering apparatus of claim 1, wherein the device reduces a maximum permitted oscillating angle or deflection path relative to structurally fixedly predetermined end stops (Reinards [0028]: “the current steering angle… exceeds the maximum steering angle determined as a function of the current position of vehicle axle 12, electronic control unit 52 generates a corresponding correction signal (control signal) for the Steering angle” and [0029]: “collision points 58 for a specific position of the vehicle axle 16 are shown in Figure 2 as an example, with the maximum steering angle (the maximum permissible steering angle without the wheels 16 colliding with the vehicle body occurring ) always changes depending on the position or Suspension position of the vehicle axle 12 changed”).

In regards to claim 3, Reinards discloses the steering apparatus of claim 1, wherein the control unit extrapolates an imminent execution of a turning maneuver or parking maneuver on the basis of characteristic evidence (Reinards [0028]: “the current steering angle… exceeds the maximum steering angle determined as a function of the current position of vehicle axle 12, electronic control unit 52 generates a corresponding 

In regards to claim 4, Reinards discloses the steering apparatus of claim 3, wherein the device is activated by the control unit for limiting the oscillating angle or deflection path (Reinards [0008]: “The current steering angle or Steering angle is only actively reduced, i.e. the actuator is only activated by the electronic control unit if the maximum permitted steering angle is exceeded and the current steering angle is corrected”).

In regards to claim 9, Reinards discloses the steering apparatus of claim 3, further comprising a steering angle sensor coupled to the control unit, the steering angle sensor detecting a steering movement of the actuating apparatus (Reinards [0028]: “The electronic control unit 52 is connected to the sensors 36, 38, 40 and generates a… Control signal for controlling the actuator 50… which define corresponding maximum steering angles as a function of a current steering angle”).

In regards to claim 10, Reinards discloses the steering apparatus of claim 9, wherein the steering movement of the actuating apparatus comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Reinards [0008]: “the control unit is designed in such a way that, by controlling the actuator, the steering angle is limited as a function can be achieved from the current steering angle”).

In regards to claim 12, Reinards discloses the steering apparatus of claim 1, wherein the activation of the device is carried out when the control unit detects a command via an input unit (Reinards [0028]: “electronic control unit 52 generates a corresponding correction signal (control signal) for the Steering angle, by which the actuator 50 is activated and in turn generates a corresponding second manipulated variable”).

In regards to claim 13, Reinards discloses an agricultural utility vehicle (Reinards [Fig. 1]), comprising: a load-bearing structure (Reinards [Fig. 1]); a vehicle axle suspended relative to the load-bearing structure via at least one strut (Reinards [Fig. 2]: 12 “Vehicle Axle designed as a pendulum axle” and 22 “Suspension cylinders”); at least one steerable wheel located on the vehicle axle (Reinards [Fig. 2]: 16); and a steering apparatus (Reinards [Fig. 2]: 44, 48) comprising:              an actuating apparatus manually operated for influencing an adjustable steering angle of the at least one steerable wheel (Reinards [Fig. 2]: 14 “Ackermann Steering”);              a control unit (Reinards 0028); and              a device for limiting an oscillating angle or deflection path of the vehicle axle (Reinards [0028]: “the current steering angle… exceeds the maximum steering angle determined as a function of the current position of vehicle axle 12, electronic control unit 52 generates a corresponding correction signal (control signal) for the Steering angle, by which the actuator 50 is activated and in turn generates a corresponding second manipulated variable, which in turn is superimposed on the first manipulated variable”) ;      wherein, the device actuates the control unit to limit the oscillating angle or deflection path when a maximum oscillating angle or deflection path is detected (Reinards [0028]: “the current steering angle… exceeds the maximum steering angle determined as a function of the current position of vehicle axle 12, electronic control unit 52 generates a corresponding correction signal (control signal) for the Steering angle, by which the actuator 50 is activated and in turn generates a corresponding second manipulated variable, which in turn is superimposed on the first manipulated variable”)

In regards to claim 14, Reinards discloses the vehicle of claim 13, further comprising a control valve arrangement disposed in communication with the control unit (Reinards [0008]: “the actuator is only activated by the electronic control unit if the maximum permitted steering angle is exceeded and the current steering angle is corrected. However, it is also conceivable, in certain situations, for example when maneuvering the vehicle in tight spaces or stables, to correct the steering angle by 

In regards to claim 15, Reinards discloses the vehicle of claim 13, further comprising an electrical positioning element for limiting the oscillating angle or deflection path (Reinards [0008]: “The current steering angle or Steering angle is only actively reduced, i.e. the actuator is only activated by the electronic control unit if the maximum permitted steering angle is exceeded and the current steering angle is corrected”).

In regards to claim 16, Reinards discloses the vehicle of claim 13, further comprising a steering cylinder disposed in communication with the actuating apparatus, the steering cylinder adapted to alter the steering angle of the at least one steerable wheel (Reinards [0027]: “steering angle of the Ackermann steering 14, the total manipulated variable being transmitted to the Ackermann steering 14 via a steering gear 56 that actuates the tie rod 34” where tie rod reads on steering cylinder).
In regards to claim 19, Reinards discloses the vehicle of claim 13, further comprising a user input disposed in communication with the device for triggering a limitation of the oscillating angle or deflection path (Reinards [0012]: “steering command) caused by the operator via the first steering device”, and see [0028 and 0029].



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 through 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reinards (EP2042407A2) in view of Diekhans (EP1847897A2).


In regards to claim 5, Reinards discloses the steering apparatus of claim 3, but does not explicitly disclose a navigation system coupled to the control unit for detecting a current vehicle position. However, Diekhans teaches a navigation system coupled to the control unit for detecting a current vehicle position (Diekhans [Description; Paragraph 35]: “the essential components of the control system 2 here include on the one hand a position determination device 6, for example a GPS receiver, which receives GPS signals”). Reinards and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and travel path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include the navigation system of Diekhans, to allow for detection of the agricultural vehicles position at all times. The suggestion/motivation to combine is that an agricultural vehicle which includes a navigation system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.

In regards to claim 6, modified Reinards discloses the steering apparatus of claim 5, wherein the current vehicle position comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Reinards [0008]: “Steering angle on the vehicle axle is actively limited. The operator (driver of the vehicle) can turn the wheels of the vehicle axle up to the maximum permitted steering angle (steering angle), which is specified or determined by the position of the vehicle axle. If the position of the vehicle axle changes and with it the maximum permitted steering angle (steering angle), 

In regards to claim 7, Reinards discloses the steering apparatus of claim 3, but does not explicitly disclose a cartographic memory including travel path data of the vehicle. However, Diekhans teaches a cartographic memory including travel path data of the vehicle, the cartographic memory being connected to the control unit (Diekhans [Description; Paragraph 38]: “A memory device 7 is used to store planned routes… The storage device may also contain all the necessary cartographic data on the territory to be processed as well as the machine parameters, crop parameters or other information necessary for planning, guidance and headland management system 5”). Reinards and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include the cartographic memory of Diekhans, to allow for detection of the travel path data of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes cartographic memory may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.

In regards to claim 8, modified Reinards discloses the steering apparatus of claim 7, wherein the travel path data comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Reinards [0008]: “Steering angle on the vehicle axle is actively limited”).

In regards to claim 17, modified Reinards discloses the vehicle of 13, further comprising: a navigation system coupled to the control unit for detecting a current vehicle position (Diekhans [Description; Paragraph 35]: “the essential components of the control system 2 
a cartographic memory including travel path data of the vehicle (Diekhans [Description; Paragraph 38]: “A memory device 7 is used to store planned routes… The storage device may also contain all the necessary cartographic data on the territory to be processed as well as the machine parameters, crop parameters or other information necessary for planning, guidance and headland management system”); wherein, the control unit receives current vehicle position and travel path data to detect when the vehicle is approaching a turning or parking maneuver (Diekhans [Description; Paragraph 10]: “the headland operating step sequence is in each case dynamically updated and executed as a function of the current position of the machine system and depending on the commercial lane to be subsequently traveled, in particular its position and direction” where (Diekhans [Description; Paragraph 3]: “a turning maneuver, here called "headland step sequence")).
Reinards and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and travel path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to detect the position and travel path data of Diekhans in order to detect if the vehicle is approaching a turning or parking maneuver. The suggestion/motivation to combine is that an agricultural vehicle which includes detection capabilities of the position and travel path may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reinards (EP2042407A2) in view of Potier (US 20170188505 A1).

In regards to claim 11, Reinards discloses the steering apparatus of claim 3, but does not explicitly disclose a headland management system coupled to the control unit via a CAN bus. However, Potier teaches a headland management system coupled to the control unit via a CAN bus (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”) and see 
Furthermore, Reinards and Potier are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include a headland management system of Potier, to manage headland-turning routines/paths of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes a headland management system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. 

In regards to claim 18, modified Reinards discloses the vehicle of claim 13, further comprising: 
a steering angle sensor coupled to the control unit, the steering angle sensor detecting a steering movement of the actuating apparatus (Reinards [0028]: “The electronic control unit 52 is connected to the sensors 36, 38, 40 and generates a… Control signal for controlling the actuator 50… which define corresponding maximum steering angles as a function of a current steering angle”); 

a headland management system coupled to the control unit via a CAN bus (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”) and see (Potier [Claim 7]: “the master unit for calculation and control (5) is connected to a power control interface (12) of the tractor (2), or to the control and management unit (7) of the latter via a communication 
wherein, data from the steering angle sensor, wheel speed sensor, and headland 
management system comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Potier [Description; Paragraph 97]: “In this case, the steering angle y2 of the tractor wheels is replaced by a corrected (or "real") steering angle y2c which takes into account the interactions with the ground as previously described. The mechanical interactions that take place at the level of the joints between the machines (friction, ...) can be taken into account thanks to a mathematical function… which modifies for example the value of the angle”).
Reinards does not explicitly disclose a wheel speed sensor for detecting rotational speed of at least one wheel. However, Potier teaches a wheel speed sensor for detecting rotational speed of the at least one steerable wheel (Potier [Description; Paragraph 40]: “the maneuver management and guidance system, and therefore the hitch 1, can also integrate at least one additional sensor 10 at the level of the tractor 2 adapted and intended to provide information on the steering angle of the directional wheels 2 ', the speed of rotation of the driving wheels”)
Reinards and Potier are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include a wheel speed sensor of Potier, to detect rotational speed of the at least one steerable wheel of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes a wheel speed sensor may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. 




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reinards (EP2042407A2) in view of Diekhans (EP1847897A2) and further in view of Potier (US 20170188505 A1). 


In regards to claim 20, modified Reinards discloses an agricultural utility vehicle (Reinards [Fig. 1]), comprising: a load-bearing structure (Reinards [Fig. 1]); a vehicle axle suspended relative to the load-bearing structure via at least one strut (Reinards [Fig. 2]: 12 “Vehicle Axle designed as a pendulum axle” and 22 “Suspension cylinders”); at least one steerable wheel located on the vehicle axle (Reinards [Fig. 2]: 16); 
a steering cylinder for adjusting a steering angle of the at least one steerable wheel (Reinards [0027]: “steering angle of the Ackermann steering 14, the total manipulated variable being transmitted to the Ackermann steering 14 via a steering gear 56 that actuates the tie rod 34” where tie rod reads on steering cylinder); 
a steering apparatus (Reinards [Fig. 2]: 44, 48) comprising: 
an actuating apparatus manually operated for influencing an adjustable steering angle of the at least one steerable wheel (Reinards [Fig. 2]: 14 “Ackermann Steering”); 
a control unit (Reinards [Fig. 2]: 42 “Steering System” where steering system reads on control unit); 
a control valve arrangement disposed in communication with the control unit (Reinards [0008]: “the actuator is only activated by the electronic control unit if the maximum permitted steering angle is exceeded and the current steering angle is corrected. However, it is also conceivable, in certain situations, for example when maneuvering the vehicle in tight spaces or stables, to correct the steering angle by actively increasing the steering angle, so that the maximum permitted steering angle is achieved without the operator having to carry out complex steering activities” where the correction range of the steering angle reads on control valve); 
a device for limiting an oscillating angle or deflection path of the vehicle axle (Reinards [Fig. 1]: 20 “Pivot Bearing”); 
a navigation system coupled to the control unit for detecting a current vehicle position (Diekhans [Description; Paragraph 35]: “the essential components of the control system 2 here include on the one hand a position determination device 6, for example a GPS receiver, which receives GPS signals”); 

a steering angle sensor coupled to the control unit, the steering angle sensor detecting a steering movement of the actuating apparatus (Reinards [0028]: “The electronic control unit 52 is connected to the sensors 36, 38, 40 and generates a… Control signal for controlling the actuator 50… which define corresponding maximum steering angles as a function of a current steering angle”); 
a wheel speed sensor for detecting rotational speed of the at least one steerable wheel (Potier [Description; Paragraph 40]: “the maneuver management and guidance system, and therefore the hitch 1, can also integrate at least one additional sensor 10 at the level of the tractor 2 adapted and intended to provide information on the steering angle of the directional wheels 2 ', the speed of rotation of the driving wheels”); 
and a headland management system coupled to the control unit (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”); 
wherein, data from the navigation system (Diekhans [Description; Paragraph 35]: “a GPS receiver, which receives GPS signals”), the memory, the steering angle sensor (Reinards [0028]: “Data are stored in the electronic control unit 52 which define corresponding maximum steering angles”), the wheel speed sensor(Potier [Description; Paragraph 40], and the headland management system (Potier [Description; Paragraph 5]) comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path;
wherein, the device actuates the control unit to limit the oscillating angle or deflection path when a maximum oscillating angle or deflection path is detected (Reinards [0002]: “Ackermann steering in conjunction with an oscillating and/or sprung vehicle axle, the maximum steering lock or maximum steering angle is usually limited purely mechanically by (adjustable) rigid stops”).

Claim Rejections - 35 USC § 102 – Alternative
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 9-10, 12-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (EP 2886419, published 6/24/2015).

In regards to claim 1, Tuttle discloses a steering apparatus for an agricultural vehicle, comprising: 
a vehicle axle suspended in an oscillating or resilient manner ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood); 
steerable wheels located on the vehicle axle (Fig. 1, disclosing wheels on axle 32); 
an actuating apparatus for influencing a steering angle which is adjustable on the steerable wheels ([0021], disclosing a steering assembly configured to rotate each tire, i.e. influence the steering angle of the wheels); and 
a device actively limiting an oscillating angle or deflection path arising on the vehicle axle ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood); 
wherein, the device operably activates a control unit according to a full steering angle to be anticipated on the steerable wheels as a result of travel ([0038], disclosing the method 200 that actively and dynamically, i.e. anticipated, determines a maximum allowable steering angle and see [0050], disclosing controlling the suspension cylinders to limit oscillation or travel of the axle).
In regards to claim 2, Tuttle discloses the steering apparatus of claim 1, wherein the device reduces a maximum permitted oscillating angle or deflection path relative to structurally fixedly predetermined end stops ([0050], disclosing controlling the suspension cylinders, i.e. structurally fixed end stops, to limit oscillation or travel of the axle).
In regards to claim 3, Tuttle discloses the steering apparatus of claim 1, wherein the control unit extrapolates an imminent execution of a turning maneuver or parking maneuver on the basis of characteristic evidence (Fig. 6, disclosing the ability to monitor the tire parameters, i.e. characteristic evidence of a turn, and control operation of the steering system, and see claim 7, disclosing the vehicle system is controlled while being turned, i.e. the system knows of an imminent turn scenario)
In regards to claim 4, Tuttle discloses the steering apparatus of claim 3, wherein the device is activated by the control unit for limiting the oscillating angle or deflection path ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood and see [0050], disclosing controlling the suspension cylinders, i.e. structurally fixed end stops, to limit oscillation or travel of the axle).
In regards to claim 9, Tuttle discloses the steering apparatus of claim 3, further comprising a steering angle sensor coupled to the control unit, the steering angle sensor detecting a steering movement of the actuating apparatus ([0034], disclosing a steering angle sensor for monitoring the steering angle).
In regards to claim 10, Tuttle discloses the steering apparatus of claim 9, wherein the steering movement of the actuating apparatus comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood and see [0050], disclosing controlling the suspension cylinders, i.e. structurally fixed end stops, to limit oscillation or travel of the axle).
In regards to claim 12, Tuttle discloses the steering apparatus of claim 1, wherein the activation of the device is carried out when the control unit detects a command via an input unit (Fig. 6, disclosing control of the steering systems, note all control is activation that comes from inputs, for example a steering angle sensor can be considered an input to the system that activates the control).
In regards to claim 13, Tuttle discloses an agricultural utility vehicle, comprising: 
a load-bearing structure (Fig. 1, disclosing a tractor cab as a load bearing structure); 
a vehicle axle suspended relative to the load-bearing structure via at least one strut (Fig. 2, disclosing axle 32, suspended to the cab/tractor via strut 62); 
at least one steerable wheel located on the vehicle axle (Fig. 1, disclosing multiple wheels connected to both front and rear axles); and 
a steering apparatus ([0021], disclosing a steering assembly configured to rotate each tire, i.e. influence the steering angle of the wheels) comprising: 
disclosing a steering assembly configured to rotate each tire, i.e. influence the steering angle of the wheels); 
a control unit (Fig. 5, disclosing controller 102); and 
a device for limiting an oscillating angle or deflection path of the vehicle axle ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood);
wherein, the device actuates the control unit to limit the oscillating angle or deflection path when a maximum oscillating angle or deflection path is detected ([0038], disclosing the method 200 that actively and dynamically, i.e. anticipated, determines a maximum allowable steering angle and see [0050], disclosing controlling the suspension cylinders to limit oscillation or travel of the axle).
In regards to claim 14, Tuttle discloses the vehicle of claim 13, further comprising a control valve arrangement disposed in communication with the control unit, the control valve arrangement comprising a hydraulic system for controlling flow to the at least one strut ([0030], disclosing the controller in communication with hydraulic fluid supplies that control displacement of strut 64).
In regards to claim 15, Tuttle discloses the vehicle of claim 13, further comprising an electrical positioning element for limiting the oscillating angle or deflection path ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood, note this feature is controlled by the controller which utilizes electrical signals, and as such are electrical positioning elements).
In regards to claim 16, Tuttle discloses the vehicle of claim 13, further comprising a steering cylinder disposed in communication with the actuating apparatus, the steering cylinder adapted to alter the steering angle of the at least one steerable wheel ([0021], disclosing the steering cylinders, 50 and 52, utilized to steer the wheels).
In regards to claim 19, Tuttle discloses the vehicle of claim 13, further comprising a user input disposed in communication with the device for triggering a limitation of the oscillating angle or deflection path (Fig. 6, disclosing control of the steering systems, note all control is activation that comes from inputs, for example a steering angle sensor can be considered an input to the system that activates the control).

Claim Rejections - 35 USC § 103 – Alternative 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Diekhans (EP1847897A2).

In regards to claim 5, Tuttle discloses the steering apparatus of claim 3, but does not explicitly disclose a navigation system coupled to the control unit for detecting a current vehicle position. However, Diekhans teaches a navigation system coupled to the control unit for detecting a current vehicle position (Diekhans [Description; Paragraph 35]: “the essential components of the control system 2 here include on the one hand a position determination device 6, for example a GPS receiver, which receives GPS signals”). Tuttle and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and travel path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Tuttle to include the navigation system of Diekhans, to allow for detection of the agricultural vehicles position at all times. The suggestion/motivation to combine is that an agricultural vehicle which includes a navigation system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.

In regards to claim 6, modified Tuttle discloses the steering apparatus of claim 5, wherein the current vehicle position comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Fig. 6, disclosing the ability to monitor the tire parameters, i.e. characteristic evidence of a turn, and control operation of the steering system, and see claim 7, disclosing the vehicle system is controlled while being turned, i.e. note that the vehicle is turning is considered the vehicle’s current position). 

In regards to claim 7, Tuttle discloses the steering apparatus of claim 3, but does not explicitly disclose a cartographic memory including travel path data of the vehicle. However, Diekhans teaches a cartographic memory including travel path data of the vehicle, the cartographic memory being connected to the control unit (Diekhans [Description; Paragraph 38]: “A memory device 7 is used to store planned routes… The storage device may also contain all the necessary cartographic data on the territory to be processed as well as the machine parameters, crop parameters or other information necessary for planning, guidance and headland management system 5”). Tuttle and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Tuttle to include the cartographic memory of Diekhans, to allow for detection of the travel path data of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes cartographic memory may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.

In regards to claim 8, modified Tuttle discloses the steering apparatus of claim 7, wherein the travel path data comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Fig. 6, disclosing the ability to monitor the steering angle, i.e. characteristic evidence of a turn, and control operation of the steering system, and see claim 7, disclosing the vehicle system is controlled while being turned, i.e. turning angle is a travel path).

In regards to claim 17, modified Tuttle discloses the vehicle of 13, further comprising: a navigation system coupled to the control unit for detecting a current vehicle position (Diekhans [Description; Paragraph 35]: “the essential components of the control system 2 here include on the one hand a position determination device 6, for example a GPS receiver, which receives GPS signals”); and 
a cartographic memory including travel path data of the vehicle (Diekhans [Description; Paragraph 38]: “A memory device 7 is used to store planned routes… The storage device may 
Tuttle and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and travel path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Tuttle to detect the position and travel path data of Diekhans in order to detect if the vehicle is approaching a turning or parking maneuver. The suggestion/motivation to combine is that an agricultural vehicle which includes detection capabilities of the position and travel path may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Potier (US 20170188505 A1).

In regards to claim 11, Tuttle discloses the steering apparatus of claim 3, but does not explicitly disclose a headland management system coupled to the control unit via a CAN bus. However, Potier teaches a headland management system coupled to the control unit via a CAN bus (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”) and see (Potier [Claim 7]: “the master unit for calculation and control (5) is connected to a power control interface (12) of the tractor (2), or to the control and management unit (7) of the latter via a communication bus (13), this bus (13) also transmitting data between this master unit (5) and the other functional components (8, 10, 1Γ) of the management and guidance system”). Potier does not specifically state the type of communication bus. 
Furthermore, Reinards and Potier are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include a headland management system of Potier, to manage headland-turning routines/paths of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes a headland management system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. 

In regards to claim 18, modified Tuttle discloses the vehicle of claim 13, further comprising: 
a steering angle sensor coupled to the control unit, the steering angle sensor detecting a steering movement of the actuating apparatus (Fig. 6, disclosing monitoring the steering angle); 

a headland management system coupled to the control unit via a CAN bus (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”) and see (Potier [Claim 7]: “the master unit for calculation and control (5) is connected to a power control interface (12) of the tractor (2), or to the control and management unit (7) of the latter via a communication bus (13), this bus (13) also transmitting data between this master unit (5) and the other functional components (8, 10, 1Γ) of the management and guidance system”; 
wherein, data from the steering angle sensor, wheel speed sensor, and headland 
management system comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path (Potier [Description; Paragraph 97]: “In this case, the steering angle y2 of the tractor wheels is replaced by a corrected (or "real") steering angle y2c which takes into account the interactions with the ground as previously described. The mechanical interactions that take place at the level of the joints between the machines (friction, ...) can be 
Tuttle does not explicitly disclose a wheel speed sensor for detecting rotational speed of at least one wheel. However, Potier teaches a wheel speed sensor for detecting rotational speed of the at least one steerable wheel (Potier [Description; Paragraph 40]: “the maneuver management and guidance system, and therefore the hitch 1, can also integrate at least one additional sensor 10 at the level of the tractor 2 adapted and intended to provide information on the steering angle of the directional wheels 2 ', the speed of rotation of the driving wheels”)
Tuttle and Potier are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Tuttle to include a wheel speed sensor of Potier, to detect rotational speed of the at least one steerable wheel of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes a wheel speed sensor may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Diekhans (EP1847897A2) and further in view of Potier (US 20170188505 A1). 

In regards to claim 20, Tuttle discloses an agricultural utility vehicle, comprising: 
a load-bearing structure (Fig. 1, disclosing a tractor cab as a load bearing structure); 
a vehicle axle suspended relative to the load-bearing structure via at least one strut (Fig. 2, disclosing axle 32, suspended to the cab/tractor via strut 62); 
at least one steerable wheel located on the vehicle axle (Fig. 1, disclosing multiple wheels connected to both front and rear axles); 
a steering cylinder for adjusting a steering angle of the at least one steerable wheel ([0021], disclosing the steering cylinders, 50 and 52, utilized to steer the wheels); 

disclosing a steering assembly configured to rotate each tire, i.e. influence the steering angle of the wheels) comprising: 
an actuating apparatus manually operated for influencing an adjustable steering angle of the at least one steerable wheel ([0021], disclosing a steering assembly configured to rotate each tire, i.e. influence the steering angle of the wheels); 
a control unit (Fig. 5, disclosing controller 102);
a control valve arrangement disposed in communication with the control unit ([0030], disclosing the controller in communication with hydraulic fluid supplies that control displacement of strut 64); 
a steering angle sensor coupled to the control unit, the steering angle sensor detecting a steering movement of the actuating apparatus (Fig. 6, disclosing monitoring the steering angle);
a device for limiting an oscillating angle or deflection path of the vehicle axle ([0013], disclosing the ability to actively control the vehicle’s suspension to limit travel or oscillation so as to prevent contact between the tires and the hood);
wherein, the device actuates the control unit to limit the oscillating angle or deflection path when a maximum oscillating angle or deflection path is detected ([0038], disclosing the method 200 that actively and dynamically, i.e. anticipated, determines a maximum allowable steering angle and see [0050], disclosing controlling the suspension cylinders to limit oscillation or travel of the axle).
Tuttle does not explicitly disclose a navigation system coupled to the control unit for detecting a current vehicle position; a cartographic memory including travel path data of the vehicle; a wheel speed sensor for detecting rotational speed of the at least one steerable wheel; and a headland management system coupled to the control unit; wherein, data from the navigation system, the memory, the steering angle sensor, the wheel speed sensor, and the headland management system comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path. 
a navigation system coupled to the control unit for detecting a current vehicle position (Diekhans [Description; Paragraph 35]: “the essential components of the control system 2 here include on the one hand a position determination device 6, for example a GPS receiver, which receives GPS signals”); 
a cartographic memory including travel path data of the vehicle (Diekhans [Description; Paragraph 38]: “A memory device 7 is used to store planned routes… The storage device may also contain all the necessary cartographic data on the territory to be processed as well as the machine parameters, crop parameters or other information necessary for planning, guidance and headland management system”).

a wheel speed sensor for detecting rotational speed of the at least one steerable wheel (Potier [Description; Paragraph 40]: “the maneuver management and guidance system, and therefore the hitch 1, can also integrate at least one additional sensor 10 at the level of the tractor 2 adapted and intended to provide information on the steering angle of the directional wheels 2 ', the speed of rotation of the driving wheels”); 
and a headland management system coupled to the control unit (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”); 
wherein, data from the navigation system (Diekhans [Description; Paragraph 35]: “a GPS receiver, which receives GPS signals”), the memory, the steering angle sensor (Reinards [0028]: “Data are stored in the electronic control unit 52 which define corresponding maximum steering angles”), the wheel speed sensor(Potier [Description; Paragraph 40], and the headland management system (Potier [Description; Paragraph 5]) comprises characteristic evidence used by the device for limiting the oscillating angle or deflection path;
Tuttle and Potier are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Tuttle to include a wheel speed sensor of Potier, to detect rotational speed of the at least one steerable wheel of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes a wheel speed sensor may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664